

116 S2980 IS: Clean Water Standards for PFAS Act of 2019
U.S. Senate
2019-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2980IN THE SENATE OF THE UNITED STATESDecember 4, 2019Mrs. Gillibrand (for herself, Mr. Durbin, Mr. Merkley, Mr. Blumenthal, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the promulgation of certain standards for perfluoroalkyl and polyfluoroalkyl substances
			 under the Federal Water Pollution Control Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Clean Water Standards for PFAS Act of 2019. 2.Clean Water Act effluent standards, pretreatment standards, and water quality criteria for PFAS (a)DefinitionsIn this section:
 (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Covered perfluoroalkyl or polyfluoroalkyl substance or classThe term covered perfluoroalkyl or polyfluoroalkyl substance or class means a measurable chemical substance, or class of chemical substances, that is—
 (A)perfluorooctanoic acid or perfluorooctane sulfonic acid, a salt associated with perfluorooctanoic acid or perfluorooctane sulfonic acid, or a substance that degrades to perfluorooctanoic acid or perfluorooctane sulfonic acid;
 (B)a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances that is—
 (i)identified in section 721.9582 or 721.10536 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act); and
 (ii)listed as an active chemical substance in the February 2019 update to the inventory published under section 8(b)(1) of the Toxic Substances Control Act (15 U.S.C. 2607(b)(1)); or
 (C)a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances for which the Administrator has established a draft toxicity value under the Integrated Risk Information System program of the Environmental Protection Agency.
 (3)Effluent limitationThe term effluent limitation means an effluent limitation established under section 301(b) of the Federal Water Pollution Control Act (33 U.S.C. 1311(b)).
 (4)MeasurableThe term measurable, with respect to a chemical substance or class of chemical substances, means capable of being measured using—
 (A)test procedures established under section 304(h) of the Federal Water Pollution Control Act (33 U.S.C. 1314(h)); or
 (B)any other analytical method developed by the Administrator. (5)Perfluoroalkyl or polyfluoroalkyl substanceThe term perfluoroalkyl or polyfluoroalkyl substance means a perfluoroalkyl substance or a polyfluoroalkyl substance that is—
 (A)manmade; and (B)has at least 1 fully fluorinated carbon atom.
 (6)Pretreatment standardThe term pretreatment standard means a pretreatment standard promulgated under section 307(b) of the Federal Water Pollution Control Act (33 U.S.C. 1317(b)).
 (7)Priority industry categoryThe term priority industry category means the following point source categories: (A)Organic chemicals, plastics, and synthetic fibers, as identified in part 414 of title 40, Code of Federal Regulations (or successor regulations).
 (B)Pulp, paper, and paperboard, as identified in part 430 of title 40, Code of Federal Regulations (or successor regulations).
 (C)Textile mills, as identified in part 410 of title 40, Code of Federal Regulations (or successor regulations).
 (8)Treatment worksThe term treatment works has the meaning given the term in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292).
 (9)Water quality criteriaThe term water quality criteria means criteria for water quality published under section 304(a)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1314(a)(1)).
				(b)Review and regulation of substances and sources
 (1)ReviewAs soon as practicable, but not later than June 1, 2021, the Administrator shall publish in the Federal Register a description of the results of a review of the classes and categories of point sources (other than publicly owned treatment works) that discharge perfluoroalkyl and polyfluoroalkyl substances.
 (2)RegulationBased on the results of the review conducted under paragraph (1) and in accordance with the requirements of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Administrator shall—
 (A)in accordance with the description published under paragraph (1), establish effluent limitations and pretreatment standards for the discharge of measurable perfluoroalkyl and polyfluoroalkyl substances and classes of perfluoroalkyl and polyfluoroalkyl substances from classes and categories of point sources (other than publicly owned treatment works); and
 (B)not later than 1 year after the date on which the description is published under paragraph (1), publish water quality criteria for measurable perfluoroalkyl and polyfluoroalkyl substances and classes of perfluoroalkyl and polyfluoroalkyl substances.
					(c)Deadlines for certain substances
				(1)Covered perfluoroalkyl and polyfluoroalkyl substances and classes
 (A)Water quality criteriaNot later than 2 years after the date of enactment of this section, the Administrator shall publish in the Federal Register water quality criteria for each covered perfluoroalkyl and polyfluoroalkyl substance and class.
 (B)Effluent limitations and pretreatment standards for priority industry categoriesAs soon as practicable, but not later than 4 years after the date of enactment of this section, the Administrator shall publish in the Federal Register a final rule establishing, for each priority industry category, effluent limitations and pretreatment standards for each covered perfluoroalkyl and polyfluoroalkyl substance and class.
					(2)Other perfluoroalkyl and polyfluoroalkyl substances and classes
 (A)Water quality criteriaNot later than 180 days after the date on which a perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances (other than a covered perfluoroalkyl or polyfluoroalkyl substance or class) meets the criteria described in subparagraph (C), the Administrator shall publish in the Federal Register—
 (i)a determination, in accordance with the requirements of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), of whether to publish water quality criteria for the perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances; and
 (ii)as applicable based on the determination under clause (i), water quality criteria. (B)Effluent limitations and pretreatment standardsFor each perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances (other than a covered perfluoroalkyl or polyfluoroalkyl substance or class) that meets the criteria described in subparagraph (C), after the date on which the Administrator determines that the criteria are met, the Administrator shall publish in the Federal Register a schedule for publishing final rules establishing—
 (i)effluent limitations; and (ii)pretreatment standards.
 (C)Criteria describedThe criteria referred to in subparagraphs (A) and (B), with respect to each measurable perfluoroalkyl or polyfluoroalkyl substance or class of perfluoroalkyl or polyfluoroalkyl substances, are that the Administrator has—
 (i)made, by rule, a determination under paragraph (2) of section 5(a) of the Toxic Substances Control Act (15 U.S.C. 2604(a)) that a use of a chemical substance is a significant new use (other than a determination described in paragraph (3)(B) or (3)(C) of that section); or
 (ii)published a draft toxicity value under the Integrated Risk Information System program of the Environmental Protection Agency.
 (d)NotificationThe Administrator shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate of each publication made under this section.